        Case 4:19-cv-00469-O Document 1 Filed 06/14/19                                             Page 1 of 6 PageID 1


                                        UNITED STATES DISTRICT COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

ANGELA SLATER                                                           §
                                                                        §
           Plaintiff,                                                   §
                                                                        §
v.                                                                      §                CIVIL ACTION NO. 4:19-cv-469
                                                                        §
JOSHUA JEFFERSON                                                        §
And BLOOMIN’ BRANDS, INC.,                                              §
     Defendants.                                                        §

                                      DEFENDANT’S NOTICE OF REMOVAL

           COMES NOW, BLOOMIN’ BRANDS, INC. (“Defendant”) and files its Notice of Removal

pursuant to 28 U.S.C §§ 1332 and 1441 and would show the Court as follows:

                                                                       I.
                                                             BACKGROUND

           1.         On November 30, 2018, Plaintiff Angela Slater (“Plaintiff”) filed her Original

Petition in state court asserting a premises liability claim against Defendants. Plaintiff contends that

on January 2, 2018, she was an invitee of Outback Steakhouse of Florida, LLC d/b/a Outback

Steakhouse while at its restaurant located in Arlington, Texas. (See Ex. A, p. 2). She claims that as

she walking towards the bar area, she slipped and fell on a slippery substance, which resulted in

personal injuries. Id.

           2.         Defendant Bloomin’ Brands, Inc. is incorporated in Delaware with its principal place

of business in the State of Florida. Outback Steakhouse of Florida, LLC (Outback)1, is a Florida

limited liability company formed with its principal place of business in Florida. However, “[t]he

citizenship of a LLC is determined by the citizenship of all of its members.” Harvey v. Grey Wolf

           1
              Plaintiff only named Bloomin’ Brands as a Defendant, but to err of the side of caution, Bloomin’ Brands wanted to advise the Court
of the citizenship of Outback Steakhouse of Florida, LLC, since this incident took place at one of its locations. Bloomin’ Brands is the parent
company of Outback Steakhouse of Florida, LLC.




4834-0613-5705.1 DEFENDANT BLOOMIN’ BRANDS, INC.                            NOTICE OF REMOVAL                                           Page 1
      Case 4:19-cv-00469-O Document 1 Filed 06/14/19                      Page 2 of 6 PageID 2


Drilling Co., 542 F.3d 1077, 180 (5th Cir. 2008). The sole member of Outback is OSI Restaurant

Partners, LLC. OSI Restaurant Partners, LLC is a Delaware limited liability company with its

principal place of business in Florida. The sole member of OSI Restaurant Partners, LLC is OSI

Holdco, Inc. OSI Holdco, Inc. is a Delaware company with its principal place of business located at

2202 N. West Shore Blvd., 5th Floor, Tampa, Florida 33607. Therefore, both Defendant and

Outback are citizens of Delaware and Florida. See 28 U.S.C. §1332(c)(1) (“a corporation shall be

deemed to be a citizen of every State and foreign state by which it has been incorporated and of the

State or foreign state where it has its principal place of business”); see also Hertz Corp. v. Friend,

559 U.S. 77, 80 (2010).

        3.      Plaintiff contends Defendant was negligent in failing to maintain the premises in a

reasonably safe condition, and failing to protect and safeguard the invitees such as Plaintiff from the

unreasonably safe conditions. Plaintiff also asserts that Defendant knew or should have known of

the dangerous condition on the premises, but failed to warn and make safe the allegedly dangerous

condition. (Id. at ¶¶ 1).

                                             II.
                          GROUNDS FOR REMOVAL: DIVERSITY JURISDICTION

        4.      Pursuant to 28 U.S.C §1332(a), this case is removable to this Court on the basis of

diversity jurisdiction.

Citizenship of the Parties

        5.      As stated in Plaintiff’s Original Petition filed in the state court action, Plaintiff Angela

Slater is a resident of Mansfield, Tarrant County, Texas.

        6.      Defendant Bloomin’ Brands, Inc. is incorporated in Delaware with its principal place

of business in the State of Florida.




4834-0613-5705.1 DEFENDANT BLOOMIN’ BRANDS, INC.        NOTICE OF REMOVAL                            Page 2
         Case 4:19-cv-00469-O Document 1 Filed 06/14/19                                    Page 3 of 6 PageID 3


Amount in Controversy

          7.           In her Original Petition, Plaintiff alleges she seeks monetary relief over $1,000,000.

Therefore, the amount in controversy exceeds $75,000, exclusive of interest and costs. (See Ex. A,

p. 2).

          8.           Removal of the state court action to this Court is proper pursuant to 28 U.S.C

§1332(a) because there is complete diversity between Plaintiff and Defendant Bloomin’ Brands, Inc.,

and the amount in controversy exceeds $75,000.

                                                           III.
                                                 PROPER COURT FOR REMOVAL

          9.           Plaintiff filed this case, pending under Cause No. 348-304647-18, styled as ANGELA

SLATER v. JOSHUA JEFFERSON AND BLOOMIN’ BRANDS, INC., in the 348th Judicial District

Court of Tarrant County, Texas.

          10.          Thus, the United States District Court for the Northern District of Texas, Fort Worth

Division is the proper court in which to remove this action pursuant to 28 U.S.C. §1441(a) and 28

U.S.C. §1446(a) because this district and division embrace the place in which the removed action

was pending.

                                                                          IV.
                                                     TIMELINESS OF REMOVAL

          11.          Joshua Jefferson2 and Bloomin’ Brands, Inc., were served with Plaintiff’s Original

Petition on December 15, 2018 and December 12, 2018, respectively. Plaintiff filed a nonsuit

seeking the state court’s dismissal of Joshua Jefferson on May 15, 2019. The state court signed the

order of nonsuit on May 16, 2019. Bloomin’ Brands in the sole remaining Defendant in this case.



          2
              Joshua Jefferson is no longer a Defendant in this matter.




4834-0613-5705.1 DEFENDANT BLOOMIN’ BRANDS, INC.                                NOTICE OF REMOVAL             Page 3
     Case 4:19-cv-00469-O Document 1 Filed 06/14/19                                   Page 4 of 6 PageID 4


       12.          This Notice of Removal is filed within thirty (30) days after receipt by Defendant,

through order of the state court nonsuiting Joshua Jefferson;3 thus, the case has become removable

pursuant to 28 U.S.C. § 1446(b)(3).

       13.          This Notice of Removal is filed less than one year after commencement of the action

pursuant to 28 U.S.C. § 1446(c)(1).

       14.          This Notice of Removal is therefore timely filed.

                                                            V.
                                                    CONSENT TO REMOVAL

       15.          Defendant Bloomin’ Brands is the only Defendant now named in the state court

action, therefore consent is not required pursuant to 28 U.S.C §1446(b).

                                                   VI.
                                NOTICE TO ADVERSE PARTIES AND STATE COURT

       16.          Defendant is giving Plaintiff notice of this Notice of Removal pursuant to 28 U.S.C.

§1446(d) by filing this Notice electronically with the Clerk of Court through the ECF System; the

ECF System will send a Notice of Electronic Filing to Plaintiff upon filing.

       17.          Defendant will also file a copy of this Notice of Removal with the 348th Judicial

District Court of Tarrant County, Texas where the state court action is currently pending as required

by 28 U.S.C. §1446(d).

                                                                 VII.
                                                                ANSWER

       18.          Defendant filed an Answer in the state court action prior to this Notice of Removal.




       3
           Joshua Jefferson is a citizen of Arlington, Tarrant County, Texas.




4834-0613-5705.1 DEFENDANT BLOOMIN’ BRANDS, INC.                           NOTICE OF REMOVAL             Page 4
      Case 4:19-cv-00469-O Document 1 Filed 06/14/19                  Page 5 of 6 PageID 5


                                                VIII.
                                           ATTACHMENTS

       19.     Pursuant to LR 81.1 of the Local Rules of the Northern District of Texas the

following documents are being filed with this Court as exhibits to this Notice of Removal:

       Exhibit A       Civil Cover Sheet

       Exhibit B       Supplemental Cover Sheet

       Exhibit C       Copies of all process, pleadings, orders, and other filings in the state action
                       are as required by 28 U.S.C. §1446(a)

                       Exhibit 1       Copy of the Case Summary/Docket Sheet in the State
                                       Action

                       Exhibit 2       Plaintiff’s Original Petition and Requests for Disclosures

                       Exhibit 3       Civil Citations, Affidavit of Services and Return of Service

                       Exhibit 4       Defendant’s Original Answer

       Exhibit D       Certificate of Interested Persons

       For the reasons above, Defendant BLOOMIN’ BRANDS, INC., removes pending case under

Cause No. 348-304647-18, in the 348th Judicial District Court of Tarrant County, Texas to this

Court and requests the Court place this action on its docket for further proceedings and that the Court

issue all necessary orders.




4834-0613-5705.1 DEFENDANT BLOOMIN’ BRANDS, INC.      NOTICE OF REMOVAL                         Page 5
      Case 4:19-cv-00469-O Document 1 Filed 06/14/19                  Page 6 of 6 PageID 6



                                               Respectfully submitted,


                                               By: /s/ Stefani Williams
                                                  Nichol L. Bunn
                                                  Texas Bar No. 00790394
                                                  Nichol.Bunn@lewisbrisbois.com
                                                  Stefani Williams
                                                  Texas Bar No. 24045316
                                                  Stefani.Williams@lewisbrisbois.com
                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                  2100 Ross Avenue, Suite 2000
                                                  Dallas, Texas 75201
                                                  Telephone: (214) 722-7100
                                                  Facsimile: (214) 722-7111

                                                   ATTORNEYS FOR DEFENDANTS
                                                   BLOOMIN’ BRANDS, INC.


                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 14, 2019, a true and correct copy of the foregoing has been filed
electronically with the Clerk of Court through ECF, and ECF will send a Notice of Electronic Filing
to the following:


Via E-Filing
Ryan A. Luna
SBN: 24102119
rluna@carlsonattorneys.com
Dominic M.V. Braus
SBN: 24069412
DBraus@carlsonattorneys.com
The Carlson Law Firm, P.C.
3919 West Waco Drive
Waco, TX 76710

                                                       /s/ Stefani Williams
                                                       Stefani Williams




4834-0613-5705.1 DEFENDANT BLOOMIN’ BRANDS, INC.      NOTICE OF REMOVAL                         Page 6
